                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:18CR3143

      vs.
                                                            ORDER
FREDERICK ALAN VOIGHT,

                  Defendant.



      The undersigned magistrate judge entered a memorandum and order on
December 18, 2019 denying Defendant’s pretrial motions. (Filing No. 86).
Defendant did not appeal that order and the deadline for doing so has passed.
The case must now be set for trial.


      Counsel for the government and for the defendant have conferred and they
agree that the case remains unusual and complex and a trial setting within the
limits of the Speedy Trial Act will not afford them sufficient time to adequately
prepare this case for trial. They request an August 2020 trial setting. Based on
the parties’ representations, the court finds the parties’ joint oral motion should
be granted. Accordingly,

      IT IS ORDERED:

      1)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on August 17, 2020, or as soon thereafter as the case
            may be called, for a duration of ten (10) trial days. Jury selection will
            be held at commencement of trial.

      2)    The ends of justice served by granting the parties’ motion outweigh
            the interests of the public and the defendant in a speedy trial, and
      the time between December 18, 2019 and August 17, 2020 shall be
      deemed excludable time in any computation of time under the
      requirements of the Speedy Trial Act, because this case remains
      “unusual and complex,” and continues to be exempted from the time
      restrictions of the Speedy Trial Act, 18 U.S.C. § 3161 (h)(6) &
      (h)(7)(B)(ii).

      Failing to timely object to this order as provided under this court’s
      local rules will be deemed a waiver of any right to later claim the time
      should not have been excluded under the Speedy Trial Act.

Dated this 8th day of January, 2020.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
